Steahan, C. J.
The first question presented by the record is plaintiff’s claim to an undivided half of the real property described in the complaint, arising in his favor *378out of the facts alleged, by way of resulting trust. The main contention is as to the facts. A brief examination of the evidence is therefore rendered necessary. The plaintiff was a witness in his own behalf. His evidence tends to prove that in January, 1886, L. Puckett, the defendant, went from Colo’rado to Kentucky, where the plaintiff was then residing, and proposed to the plaintiff that he should return to Colorado with him, and the two should there enter into the stock business together; that at said time, the defendant offered to sell to the plaintiff one-half interest in his stock, which was agreed upon, and plaintiff accompanied defendant to Colorado.
The plaintiff paid six hundred dollars on the stock at the time, and made other payments in Colorado. After remaining there about thirteen months, the plaintiff returned to Kentucky, and while he was still there the defendant returned also. The defendant then wished the plaintiff to return to Colorado and take charge of their entire interests there, which the plaintiff did. The defendant came directly from Kentucky to Oregon for the purpose of securing the property now in controversy. After the defendant came to Oregon, he wrote to the plaintiff in Colorado proposing to turn over their property there for that described in the complaint, and suggested that he wished to make the change on account of his health, to which proposition the plaintiff finally acceded, though with some reluctance. Plaintiff then-turned over to Mr. Maxwell in Colorado, who was agent for P. Maxwell, owner of the Oregon property, six hundred head of cattle, one hundred head of horses, a desert claim of six hundred and forty acres, one tract of forty-five acres, and the plaintiff’s homestead of one hundred and sixty acres, and the defendant directed the plaintiff to come to Oregon. At the time Maxwell executed the deed to the property in controversy to L. Puckett, the plaintiff was still in Colorado, and did not know or consent to its execution to L. Puckett. The Colorado property at the time of the exchange was esti*379mated at eighteen thousand dollars. "Witness thinks the Oregon property was worth about twelve thousand five hundred dollars, and consisted of property used for milling, farming, and stock-raising. After the plaintiff’s arrival in Oregon, the business of the firm was conducted in the name of L. Puckett; but the plaintiff continued to have the same interest in it that he previously had in the Colorado property. On his cross-examination, the witness gave evidence tending to prove that at the time he purchased one-half interest in the Colorado property; it was estimated to be of the value of about seven thousand dollars, and that he paid two thousand dollars for his interest therein. N. E. Puckett, a witness for the plaintiff, gave evidence tending very strongly to corroborate the plaintiff’s evidence in several essential particulars. Mr. J. S. Pickett’s evidence is also corroborative of the claim of the plaintiff; and so also is that of Pobert Pentlow. The evidence of the latter also tends to prove that plaintiff and defendant were mutually interested in the property in controversy, and that they managed the same together, each giving the business his attention. The evidence of George Dement tends to prove that L. Puckett admitted to him in conversation on the subject that the plaintiff owned an interest in the ranch and stock in Colorado, and also an equal interest in the property now in controversy. The evidence of Riley Butcher is of the same character.
The defendant attempts to meet this evidence by the cross-examination of the same witnesses; also by proving a lease in L. Puckett’s name of said property by Felix Puckett, another brother of plaintiff and defendant, to one Schultz without any objection on the part of the plaintiff. But the general effect of the evidence does not seem to be shaken or impaired by anything thus shown. The facts remain uncontradicted in any way that the plaintiff owned one-half of the Colorado ranch and stock and that the same were given in payment for this property, and that without his knowledge or consent L. Puckett took a deed to the same *380in bis own name while the plaintiff still remained in Colorado.
Do these facts raise a resulting trust in plaintiff’s favor in an undivided one-half of the property in controversy? This subject was carefully considered by this court in Parker v. Newitt, 18 Or. 274, and it was held that where one purchases an estate, and pays for it, and takes the title in the name of another; or when one purchases land with the money of another, and takes the title to himself, there arises, by operation of law, a resulting trust in favor of him whose money paid for it. This is in pursuance of the ancient equitable doctrine that the beneficial estate follows the consideration and attaches' to the party from whom the consideration comes. In this case, however, the plaintiff did not advance the entire consideration; he only owned an undivided half of the property, which constituted the consideration for the property in controversy; but that fact does not affect the principle. Where two or more persons together advance the price, and the title is taken in the name of one of them, a trust will result in favor of the other in an undivided share of the property proportioned to his share of the price. (Case v. Codding, 38 Cal. 191; Dikeman v. Norrie, 36 Cal. 94; Miller v. Birdsong, 7 Bax. 531; Cramer v. Hoose, 93 Ill. 503; Smith v. Patton, 12 W. Va. 541; Rhea v. Tucker, 56 Ala. 450.)
Upon the argument here, counsel for respondent contended that the judgment in the case of Benjamin v. Puckett was void for the reason that Puckett was not served with summons, and did not appear in the action, and his property had not nor could not be attached in the action, and they cite Cooley’s Const. Lim. *403, *404, *405; Pennoyer v. Neff, 95 U. S. 745; Freeman v. Alderson, 119 U. S. 185; Cooper v. Smith, 25 Iowa, 269; Judah v. Stephenson, 10 Iowa, 493; Wade Notice, §§ 1084, 1137, 1138; Webster v. Reid, 11 How. 459; Ferguson v. Jones, 17 Or. 204; 11 Am. St. Rep. 808; Needham v. Thayer, 147 Mass. 536, to sustain their contention; but in the view we have taken of this case it is unnecessary to consider or *381decide that question for this reason: This suit was pending, and the amended complaint contained a full statement of the plaintiff’s equities before the rendition of the judgment in the case of Benjamin, Admr. v. Puckett. The judgment in that case therefore did not affect nor in any way bind the plaintiff’s interest even conceding it to have been a valid judgment.
The pendency of the suit before judgment charged Benjamin with notice of the plaintiff’s equities set up in the complaint, and whatever rights he acquired by virtue of the judgment against L. Puckett were subordinate and subject to the rights of the plaintiff. The lis pendens was notice to him of every fact alleged in the pleadings. The plaintiff will therefore take his interest in the undivided half of the property, free and unaffected by the lien of Benjamin’s judgment against L. Puckett; and the order for the injunction restraining Benjamin from enforcing or attempting to enforce his judgment against any greater interest in said real property than an undivided half thereof will be made perpetual.
But here the plaintiff’s interest in that question ends. Whether the judgment be valid as against L. Puckett, is a question in which plaintiff has no interest, and which could not be decided in this suit. It can only properly arise at the suit of L. Puckett, or some person claiming his interest in real property in Douglas county, either at the time or after Benjamin shall attempt to enforce said judgment. We do not decide or intimate in any manner that Benjamin’s judgment is valid. We simply leave the question open, to be decided when it shall properly arise uninfluenced and unaffected by anything that is said in this case.
Let the decree be in all things affirmed.